UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 27, 2011 Emerson Electric Co. (Exact Name of Registrant as Specified in Charter) Missouri (State or Other Jurisdiction of Incorporation) 1-278 (Commission File Number) 43-0259330 (I.R.S. Employer Identification Number) 8000 West Florissant Avenue St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (314) 553-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions : o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. The following information is furnished pursuant to Regulation FD. Emerson GAAP Underlying Orders – 3 Month Summary (Percent change. Trailing 3-month average versus prior year.) April ‘11 May ‘11 June ‘11 Process Management >+20 >+20 >+20 Industrial Automation >+20 >+20 +20 Network Power +5 +5 to +10 +5 Climate Technologies 0 to +5 0 to +5 -5 to 0 Tools and Storage +5 +5 +10 Total Emerson +10 to +15 +15 +10 to +15 June 2011 Order Comments: Emerson order growth remained solid in the trailing three-month period, but we have seen a definite weakening of general business activity in June and July. U.S. and European economies have clearly slowed and entered a soft-patch and it remains unclear if they will improve much in the second half of the calendar year. Industrial-related businesses are still strong, but we expect them eventually to soften due to the generally poor economic environment (the negative budget discourse in Washington D.C. and ongoing European debt crisis) and weakening trends, as well as more challenging comparisons. Consumer and discretionary spending remain weak and any recovery in these end markets continues to be pushed out. Currency exchange rates positively impacted orders by approximately 7 percentage points. Process Management order growth remained strong across global end markets. Project and MRO order strength continued, but order growth comparisons will become increasingly difficult for the remainder of the fiscal year. Although currency exchange rates positively impacted Process Management orders by 14 percentage points, underlying orders excluding currency were still up in the range of 10 to 15 percent. Industrial Automation order trends remained solid but continued to moderate as comparisons became increasingly difficult. Orders were driven by strength in the power generating alternators business. Currency exchange rates positively impacted orders by 8 percentage points. Network Power orders increased approximately 5 percent in the trailing three-month period. Increases in the Network Power business in Asia, Europe and Latin America, and continued solid order rates for the uninterruptible power supply business were partially offset by weakness in the embedded computing and power businesses and the energy systems business.
